UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2015 THE MIDDLEBY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-9973 36-3352497 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 1400 Toastmaster Drive, Elgin, Illinois (Address of Principal Executive Offices) (Zip Code) (847) 741-3300 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 12, 2015, The Middleby Corporation, a Delaware corporation (the “Company”), held its 2015 Annual Meeting of Stockholders (the “Annual Meeting”) in Elgin, Illinois.At the Annual Meeting, the Company’s stockholders voted on three proposals and cast their votes as described below.The proposals are described in the definitive proxy statement on Schedule 14A filed by the Company with the U.S. Securities and Exchange Commission on April 2, 2015. 1. ELECTION OF DIRECTORS Proposal one was the election of seven (7) directors.The shares present were voted as follows: Nominees For Against Abstain Broker Non-Votes Selim A. Bassoul 0 Sarah Palisi Chapin 0 Robert B. Lamb 0 John R. Miller III 0 Gordon O’Brien 0 Philip G. Putnam 0 Sabin C. Streeter 0 Pursuant to the foregoing votes, all seven nominees listed above were elected to the Company’s Board of Directors (the “Board”) to serve until the Company’s 2016 Annual Meeting of Stockholders and until their successors shall be duly elected and qualified or until their earlier death, resignation or removal. 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Proposal two was the approval, by an advisory vote, of the 2014 compensation of the Company’s named executive officers.The shares present were voted as follows: FOR: 40,270,566 AGAINST: 6,701,230 ABSTAIN: 1,068,579 BROKER NON-VOTES: 0 Pursuant to the foregoing votes, proposal two was approved on an advisory basis. 3. RATIFICATION OF INDEPENDENT PUBLIC ACCOUNTANTS Proposal three was the ratification of Ernst & Young LLP as independent public accountant of the Company for the current fiscal year ending January 2, 2016.The shares present were voted as follows: FOR: 48,004,100 AGAINST: 15,628 ABSTAIN: 20,647 BROKER NON-VOTES: 0 Pursuant to the foregoing votes, proposal three was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE MIDDLEBY CORPORATION Dated: May 18, 2015 By: /s/ Timothy J. FitzGerald Name: Timothy J. FitzGerald Title: Vice President and Chief Financial Officer
